******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
STATE OF CONNECTICUT v. LISA WHITNUM-BAKER
                (AC 38327)
                 Beach, Sheldon and Gruendel, Js.
     Argued September 15—officially released November 29, 2016

   (Appeal from Superior Court, judicial district of
Stamford-Norwalk, geographical area number twenty,
                    Wenzel, J.)
  Lisa Whitnum-Baker, self-represented, the appel-
lant (defendant).
   Nancy L. Walker, deputy assistant state’s attorney,
with whom, on the brief, were John C. Smriga, state’s
attorney, Jacob L. McChesney, former special deputy
assistant state’s attorney, and John R. Whalen, supervi-
sory assistant state’s attorney, for the appellee (state).
                          Opinion

   PER CURIAM. The defendant, Lisa Whitnum-Baker,1
appeals from the judgment of conviction, rendered after
a trial to the court, of creating a public disturbance in
violation of General Statutes § 53a-181a. On appeal, the
defendant claims that there was insufficient evidence
to convict her of creating a public disturbance. We
affirm the judgment of the trial court.
   The court reasonably could have found the following
facts. On April 24, 2014, the defendant entered the Stam-
ford Courthouse Law Library. After an argument ensued
between the defendant and another library patron, the
librarian requested assistance from a state marshal, Pat-
rick Valcourt, who was posted in the hallway immedi-
ately outside of the library. Valcourt entered the library,
observed the defendant arguing loudly, and instructed
her to stay away from the other patron. Because the
defendant was uncooperative, Valcourt, with other mar-
shals then present, began to escort her out of the library.
While being escorted, the defendant began yelling
loudly and attempted to bite Valcourt’s arm. The super-
vising marshal who observed the attempted bite then
ordered that the defendant be handcuffed and detained.
Once the defendant was properly restrained, the mar-
shals escorted her out of the library to the detention
area, where she was held until she was arrested by
state police on the charge of breach of the peace in the
second degree, in violation of General Statutes § 53a-
181. The state later filed a substitute information charg-
ing the defendant with creating a public disturbance in
violation of § 53a-181a.
   On appeal, the defendant claims that there was insuf-
ficient evidence to support her conviction for creating a
public disturbance in violation of § 53a-181a (a) because
the state failed to prove all essential elements of the
crime beyond a reasonable doubt. Specifically, the
defendant contends that the trial court erred by not
crediting her testimony about the events leading up
to her arrest, which, she asserts, disproves the state’s
evidence.2 We disagree.
   We first set forth our standard of review and the
relevant law. ‘‘The appellate standard of review of suffi-
ciency of the evidence claims is well established. In
reviewing a sufficiency [of the evidence] claim, we
apply a two part test. First, we construe the evidence
in the light most favorable to sustaining the verdict.
Second, we determine whether upon the facts so con-
strued and the inferences reasonably drawn therefrom
the jury reasonably could have concluded that the
cumulative force of the evidence established guilt
beyond a reasonable doubt. . . .
  ‘‘The evidence must be construed in a light most
favorable to sustaining the [court’s] verdict. . . . Our
review is a fact based inquiry limited to determining
whether the inferences drawn by the [fact finder] are
so unreasonable as to be unjustifiable. . . . [T]he
inquiry into whether the record evidence would support
a finding of guilt beyond a reasonable doubt does not
require a court to ask itself whether it believes that the
evidence . . . established guilt beyond a reasonable
doubt. . . . Instead, the relevant question is whether,
after viewing the evidence in the light most favorable
to the prosecution, any rational trier of fact could have
found the essential elements of the crime beyond a
reasonable doubt. . . .
  ‘‘We do not sit as a [seventh] juror who may cast a
vote against the verdict based upon our feeling that
some doubt of guilt is shown by the cold printed record.
We have not had the [fact finder’s] opportunity to
observe the conduct, demeanor, and attitude of the
witnesses and to gauge their credibility. . . . We are
content to rely on the [fact finder’s] good sense and
judgment.’’ (Internal quotation marks omitted.) State v.
Serrano, 91 Conn. App. 227, 241–42, 880 A.2d 183, cert.
denied, 276 Conn. 908, 884 A.2d 1029 (2005).
   General Statutes § 53a-181a (a) provides: ‘‘A person
is guilty of creating a public disturbance when, with
intent to cause inconvenience, annoyance or alarm, or
recklessly creating a risk thereof, he (1) engages in
fighting or in violent, tumultuous or threatening behav-
ior, or (2) annoys or interferes with another person by
offensive conduct; or (3) makes unreasonable noise.’’
   ‘‘‘Violent’ is defined as ‘characterized by extreme
force’ and ‘furious or vehement to the point of being
improper, unjust, or illegal.’ . . . ‘Threatening’ is
defined as a ‘promise [of] punishment’ or, ‘to give signs
of the approach of (something evil or unpleasant).’ . . .
When two or more words are grouped together, it is
possible to ascertain the meaning of a particular word
by reference to its relationship with other associated
words and phrases under the doctrine of noscitur a
sociis. . . . Placed within the context of the other
words in the statute, the word ‘threatening’ takes on a
more ominous tone. The statute proscribes ‘engaging
in fighting or in violent, tumultuous, or threatening
behavior.’ . . . [T]he language of subdivision (1) . . .
‘violent, tumultuous or threatening behavior,’ evinces
a legislative intent to proscribe conduct which actually
involves physical violence or portends imminent physi-
cal violence.’’ (Citations omitted.) State v. Lo Sacco, 12
Conn. App. 481, 490–91, 531 A.2d 184, cert. denied, 205
Conn. 814, 533 A.2d 568 (1987).
   In the present case, our review of the record in the
light most favorable to sustaining the verdict discloses
that sufficient evidence was presented to support
beyond a reasonable doubt the court’s finding that the
defendant created a public disturbance. Evidence in the
record reveals that the defendant engaged in violent
and threatening behavior toward Valcourt when she
attempted to bite his arm. The evidence submitted by
the defendant does not disprove that the defendant
attempted to bite Valcourt’s arm, but merely questions
the timing of the events. In essence, the defendant
argues that the court erred by failing to credit her testi-
mony over that of the marshals who had witnessed the
attempted biting. ‘‘Questions of whether to believe or to
disbelieve a competent witness are beyond our review.’’
(Internal quotation marks omitted.) State v. Jagat, 111
Conn. App. 173, 178, 958 A.2d 206 (2008). Because the
state presented evidence that the defendant engaged in
threatening and violent behavior by attempting to bite
the arm of a court marshal, the findings made by the
court were supported by evidence in the record.
Accordingly, we affirm the judgment of the trial court.
      The judgment is affirmed.
  1
     Although the police record and information identify the defendant as
Whitnum, in her pleadings and brief on appeal, the defendant has referred to
herself as Whitnum-Baker, which is the name we use for a consistent record.
   2
     Although the self-represented defendant did not explicitly state in her
brief or at oral argument that she is appealing from her judgment of convic-
tion on the basis of insufficiency of the evidence, the substance of her
argument is that the court’s verdict was not supported by sufficient evidence.
Accordingly, our review of this appeal will focus solely on the issue of
whether there was sufficient evidence in the record to convict the defendant.